Citation Nr: 1128574	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder (originally claimed as peptic ulcer disease (PUD), gastritis and gastroesophageal reflux disorder (GERD)). 

2.  Entitlement to service connection for a cardiovascular disorder.

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran (Appellant) represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

(Veteran) Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January to June 1978.  He also served in the Texas Army National Guard/United States Army National Guard from June 1977 to January 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By that rating action, the RO denied the Veteran's claims for service connection for a gastrointestinal disorder (originally claimed as PUD, gastritis, and GERD), cardiovascular disorder, sinusitis, right ear hearing loss, and tinnitus .  The Veteran appealed the RO's March 2008 rating action to the Board.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the Houston, Texas RO.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional private medical evidence in support of his claims along with a waiver of initial RO consideration.  (See Transcript (T.) page (pg.) 1)).  Thus, a remand to the RO is not necessary in this instance on that basis.  38 C.F.R. § 20. 1304 (2010). 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that prior to further appellate review of the service connection claims on appeal, additional substantive development, such as scheduling the Veteran for VA examinations to determine the etiology of the claimed disabilities, is warranted.  Accordingly, further appellate consideration will be deferred and the claims will be remanded to the RO for action, as described below.

The Veteran seeks entitlement to service connection for a gastrointestinal disorder (originally claimed as PUD, gastritis and GERD), cardiovascular disorder, sinusitis, right ear hearing loss, and tinnitus.  He claims that the claimed disorders had their onset during his periods of active and reserve military service and that they have continued since his he was discharged from the reserves in 1992.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Certain chronic disabilities, such as peptic ulcers (gastric or duodenal), cardiovascular-renal disease, including hypertension, and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, to prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's service treatment records (STRs) from his longstanding period of military service in the Texas Army National Guard show that in December 1984, he received treatment for bilateral otitis media with a history of a "'cold'" for the previous two (2) weeks that was possibly caused by barotrauma.  The Veteran was placed on antibiotics.  A January 1988 Quadrennial examination report reflects that all of the Veteran's systems were evaluated as "normal" with the exception of the abdomen and viscera (i.e., there was slight epigastric tenderness to palpation without rebound).  The examining physician also noted that the Veteran's heart had a regular rate and rhythm and was without an appreciated murmur.  The Veteran's blood pressure was 112/80.  In the Summary of Defects portion of the examination report, the examining physician noted that the Veteran had a history of PUD, mitral valve prolapse (MVP) and sinusitis.  He had been prescribed medication for his PUD and MVP.  

On a Report of Medical History, dated in January 1988, the Veteran reported that he had had pain or pressure in his chest and stomach and liver or intestinal trouble.  He denied having any ear, nose or throat trouble, sinusitis or hearing loss.  On the reverse side of the form, the Veteran reported that he had a history of PUD that had been diagnosed via endoscopy 10 years previously (1978).  He also reported that he took "'heart medicine'" for his MVP, which had been diagnosed one year previously (1987).  He also complained of having increased chest pain over the previous two (2) months, especially during the previous five (5) to six (6) days.  He reported that he had gastritis, MVP and allergies that had led to epigastric symptoms, steady-state chest pains and sinusitis, respectively.  

On a January 1992 National Guard Periodic examination report, all of the Veteran's systems were evaluated as normal.  The Veteran's heart had a regular rhythm and rate of 86.  There was no evidence of any clicking or murmur.  His blood pressure was 130/88.  A January 1992 audiogram showed that the Veteran's right ear showed an increased in hearing loss at 500, 1000, and 4000 Hertz when compared to a January 1988 audiogram.  In the Summary of Defects and Diagnoses section of the report, the examiner noted that the Veteran had a history of MVP that had been diagnosed by an echocardiogram with chest pain.  The Veteran was noted not to have been on any medications [for his heart] at that time.  The examining physician recommended that the Veteran seek follow-up treatment with his own physician.  He was found not to be qualified for retention in the Texas Army National Guard.  

On a January 1992 Report of Medical History, the Veteran reported that he had had heart trouble and stomach, liver or intestinal trouble.  He denied having had hearing loss, sinusitis, ear, nose or throat trouble or pain or pressure in his chest.  The examining physician reported that the Veteran had a history of MVP that was associated with chest pain and left arm numbness and treated with medication for the previous three (3) years.  The Veteran was also noted to have had PUD that had been diagnosed via a 1988 endoscopy and had been treated with medication without any resolution.  

Post-service private medical records, dated from 1987 to 2011, pertinently reflect the following:  The Veteran was seen for possible PUD, gastritis and chest pain and probable MVP in October and December 1987 (chest pain/MVP); an impression of no obvious cardiac disease in February 1988; impression of costochondritis in February 1999; impression of MVP and chest pain/probably coronary artery disease in May and November 2000, respectively; impressions of maxillary sinusitis and sinusitis in July 1988 and August 2001, respectively; and, dyspepsia and sinus infection in December 2009 and December 2010, respectively. 

The Board observes that there are no medical opinions of record that address whether any currently present gastrointestinal and cardiovascular disorders, sinusitis, right ear hearing loss, and tinnitus are etiologically related to the Veteran's  periods of active and reserve military service.  In view of the above-cited STRs and post-service medical evidence showing treatment for the claimed disorders during and after military service, the Board is of the view that medical opinions should be obtained on remand.  38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, verification of the types of the Veteran's service in the Texas Army National Guard, such as active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) has not been done.  NG Form 22, Report of Separation and Record of Service, shows that the Veteran served in the Texas Army National Guard/United States Army National Guard from June 1977 to January 1992.  While the Veteran's DD 214 showed that the Veteran had a period of active duty with the United States Army from January to June 1978, it is imperative to know all dates for active reserve service, ACDUTRA, and INACDUTRA before a decision on the claims on appeal can be made.  Thus, on remand, the RO/AMC must obtain the dates of service for the Veteran's active, ACDUTRA, and INACDUTRA service.  

Then, the RO must ensure that VA has met its duty to assist by obtaining all service treatment records for each period of service.  38 C.F.R. § 3.159(c)(2) (2010).  In denying the claims on appeal in the appealed March 2008 rating action, the RO referenced service medical records from the Veteran's period of active duty with the United States Army (i.e., January to June 1978).  However, a review of the claims file, reflects that while STRS from the Veteran's period of service in the United States Army National Guard (i.e., June 1977 to January 1992) have been associated with the claims file, those the above-cited active military period are absent.  Thus, on remand, the RO/AMC must secure the Veteran's STRs from his period of active military service in the United States Army from January to June 1978 and associate them with the claims file.  

Finally, on his initial claim for VA compensation for the claimed disorders on appeal, received by the RO in August 2000, the Veteran indicated that he had sought treatment for sinusitis from the VA Medical Center (VAMC) in Houston, Texas.  Treatment records from this VAMC are not of record.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim. 38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered); see also 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Clearly delineate the periods of active reserve service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) for the Veteran's period of service in the Texas Army National Guard/United States Army National Guard from June 1977 to January 1992.  Reports of retirement points are not sufficient to meet the requirements of this remand order. A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA, is required.
   
2.  Obtain all service treatment records from the Veteran's period of active military service in the United States Army from January to June 1978 as referenced in the appealed March 2008 rating action.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Obtain all treatment records pertaining to the Veteran from the VAMC in Houston, Texas, dated from 1992 to the present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After directives 1-3, have been accomplished and any additional treatment records have been associated with the claims file, schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of his claimed gastrointestinal and cardiovascular disorders, sinusitis, right ear hearing loss, and tinnitus.  The claims file must be provided to and reviewed by the examiners in conjunction with the examinations.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The VA examines must initially indicate whether there are current gastrointestinal and cardiovascular disorders, sinusitis, right ear hearing loss, and tinnitus.  The VA examiners should then opine whether any diagnosed disorder had its onset during a period of active or reserve service (ACDUTRA for injuries or disease, and INACDUTRA for injuries), or within the initial post-service year.   The examiner(s) should also take into account the medical evidence contained in the Veteran's service treatment records, especially those from his service in the United States Army National Guard, showing treatment for PUD, MVP, sinusitis and an increase in right ear hearing loss.   .

The examiners should include in typed examination report the rationale for their respective opinions.

5.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the claims for service connection for a gastrointestinal disorder, cardiovascular disorder, sinusitis, right ear hearing loss, and tinnitus on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this remand is to assist the Veteran with the substantive development of his service connection claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for scheduled VA examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for the scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


